Downey, C. J.
The question as to the correctness of the ruling of the circuit court in dismissing an appeal from the action of the board of commissioners of the county cannot be presented without a bill of exceptions setting forth the ground on .which the circuit court acted. Conoway v. Weaver, 1 Ind. 263; Engard v. Frazier, 7 Ind. 154; Smith v. Smith, 15 Ind. 315; Aspinwall v. The Board of Comm’rs, etc., 18 Ind. 372; Wilson v. Truelock, 19 Ind. 389; Carr v. Thomas, 34 Ind. 292; Burntrager v. McDonald, 34 Ind. 277; Dritt v. Dodds, 35 Ind. 63; Orr v. Worden, 10 Ind. 553.
The judgment is affirmed, with costs.